Citation Nr: 1017935	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a debt resulting from the overpayment of VA 
disability compensation benefits in the amount of $3,329.00 
was properly created.  

2.  Whether the Veteran's current spouse can be recognized as 
his dependent for VA purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in which the Veteran's VA compensation 
payments were reduced because a finding that his dependency 
status had changed, retroactively effective to September 
2003.  This created an overpayment in the amount of 
$3,329.00.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).

The issue of whether the Veteran's current spouse can be 
recognized as his dependent for VA purposes is addressed in 
the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  VA bears sole responsibility for the creation of this 
debt and could have avoided the debt altogether through 
reasonable diligence by not adding the Veteran's third wife 
to his award as a dependent without ensuring that a divorce 
decree terminating his second marriage was of record.

2.  Neither the Veteran's actions nor failure to act 
contributed to the payment of the erroneous award.


CONCLUSION OF LAW

The debt of $3,329.00 was not properly created.  38 U.S.C.A. 
§ 5112 (b) (West 2002); 38 C.F.R. § 3.500 (b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the Veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the Veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112 (b); 38 C.F.R. § 3.500 
(b)(1); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a 
finding of administrative error requires not only error on 
the part of VA, but that the beneficiary is unaware that the 
payments are erroneous.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

A review of the record shows that in December 1974 the 
Veteran filed a claim to have his second wife, Ms. H.P., 
added to his award as his dependent spouse.  At that time the 
Veteran submitted a marriage certificate showing that he 
married Ms. H.P. in May 1972.  Also of record was the 
Veteran's divorce decree showing the termination of his first 
marriage from Ms. B.T.  

In August 2004, the Veteran filed a new claim for entitlement 
to service connection for several disabilities.  Where asked, 
the Veteran did not list any dependents.  In November 2004, 
the Veteran submitted a declaration of dependents.  At that 
time, he listed his current spouse as Ms. V.T. and submitted 
a marriage certificate indicating that the he and Ms. V.T. 
were married in February 2004.  The Board notes that there 
was no documentation of the termination of his second 
marriage of record at that time.  However, the Veteran's 
current wife, Ms. V.T., was added to his award as his 
dependent spouse and the Veteran received a letter in 
December 2004 notifying him of such action.

The Veteran received a second award letter in December 2004 
in which his dependent spouse was included in his benefit 
award.  However, in January 2005, the Veteran was mailed a 
letter in which he was notified that before his third wife 
could be added as a dependent spouse on his award, VA would 
need evidence which showed the termination of his second 
marriage.

In a June 2006 internal office memorandum, it was determined 
that since the Veteran's third wife was initially added to 
his award in December 2004, the January 2005 letter did not 
adequately comply with the notice requirements for reduction 
of an award.  So, at that time, the Veteran's third wife was 
added back onto his award retroactively.  

In July 2005, the Veteran was mailed a letter notifying him 
of VA's proposal to reduce his award retroactively because 
they had determined that his third wife had been improperly 
added to his award.  The Veteran was afforded 60 days in 
which to produce documentation of the termination of his 
second marriage.  

The Veteran submitted a July 2005 statement in which he 
disagreed with VA's determination that his dependency status 
had changed.  He reported that there was no legal bar to his 
marriage to his third wife and that the overpayment was 
incurred as a sole result of administrative error on the part 
of VA.

In November 2005, the Veteran's award was reduced.  The 
Veteran was informed by letter in November 2005 that he had 
incurred an overpayment debt of $3, 329.00, that he would be 
required to repay the debt, and that it would be deducted 
from his compensation award beginning in February 2006, until 
the complete amount was recouped.

Because the law requires evidence of termination of marriage 
to one spouse before a new dependent spouse can be added to a 
VA compensation award, VA was required to take action to 
terminate additional dependency benefits.  However, it only 
needed to do so after the Veteran's third wife was added to 
his compensation award in error.

The question, therefore, is whether VA or the Veteran is 
responsible for the creation of the debt of $3, 329.00, and 
specifically whether it is due to VA administrative error.

In the Statement of the Case furnished to the Veteran in May 
2006, the RO explained that he would be responsible for the 
overpayment because it was not incurred solely as a result of 
VA error.  This decision was based on the fact that on his 
marriage license to his third wife he submitted to VA, the 
Veteran had not reported his second marriage to Ms. H.P.  The 
RO asserted that the Veteran's third wife was inappropriately 
added to his award only because of the erroneous information 
provided by the Veteran. 

The Board finds that in this case, the extent to which the 
Veteran may have contributed to the overpayment is negligible 
in light of the fact that the record contains a copy of the 
Veteran's marriage certificate to his second wife.  Had the 
RO performed even a cursory review of the Veteran's claims 
files prior to adding the Veteran's third wife to his award, 
it would have been clear that this would have been in error 
as there was no divorce decree terminating his marriage to 
his second wife of record. 

Accordingly, the Board finds that the debt of $3,329.00 is 
not valid as the overpayment is a result of administrative 
error.


ORDER

The Board having determined that the debt of $3, 329.00, was 
not properly created and the Veteran does not and did not owe 
this money, the benefit sought on appeal is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to 
additional compensation for a dependent spouse is decided.

The Veteran reported that he had tried to produce a copy of 
the divorce decree terminating his second marriage.  He 
reported that he no longer had a copy in his possession and 
that the Court which had issued the decree was unable to 
provide him with a copy.  The Veteran was able to submit a 
July 1975 decree of support issued by the Circuit Court of 
the City of Portsmouth, Virginia, indicating that the Veteran 
was required to pay financial support to his second wife.  
However, a review of the document does not indicate that the 
Veteran had actually terminated his marriage to his second 
wife at that time.  

The Veteran's mother submitted a statement in which she 
reported that the Veteran had given her his divorce decree 
terminating his marriage to his second wife for safe keeping.  
She reported that she read the documents and had kept them 
until he asked for them back.  According to the Veteran's 
mother, the documents did in fact indicate that the Veteran's 
second marriage had been terminated.  The Veteran reported 
that he lost the documents after retrieving them from his 
mother's possession.  

Additionally, the Veteran has reported that his second wife 
is actually deceased.  He reported that she died in October 
1999, well before he married his third wife in 2004.  He 
submitted a death certificate stating that a Ms. H.W. Tucker 
had died in October 1999.  There is, however, some question 
as to whether the death certificate is actually that of the 
Veteran's second wife.  There is no personal identifying 
information, such as a social security number, to verify that 
it is actually for the Veteran's second wife.  

The Board notes that VA has a duty to assist the Veteran.  He 
has reported that he tried to obtain the necessary 
documentation that his marriage to his second wife had in 
fact been terminated.  However, there is no documentation of 
record which shows that VA attempted to assist the Veteran in 
obtaining this information when it became clear that the 
divorce decree was not in his possession.  Additionally, the 
Board notes that it would be relatively easy matter for VA to 
attempt verification of the death of the Veteran's second 
wife through the Social Security Death Index, if VA is in 
possession of personal identifying information, such as her 
social security number.

The Board finds that VA should first attempt to verify the 
death of the Veteran's second wife.  If verification of the 
death of the Veteran's second wife is not possible, then the 
Board finds that VA should attempt to obtain a copy of the 
Veteran's divorce decree terminating his second marriage.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should attempt to 
verify the Veteran's second wife's death 
through use of personal identifying 
information in possession of VA.  The 
Veteran should also be asked to provide 
his second wife's personal identifying 
information, such as social security 
number, if he has it in his possession.  
Attempts to verify the Veteran's ex-
wife's death should be made through the 
Social Security Death Index, as well as 
other sources as deemed appropriate.

All attempts to obtain this information 
should be recorded in the claims files.  
If such attempts should be unsuccessful, 
it should be so noted in the claims files 
and the Veteran and his representative 
should be notified of such.

2.  If the RO or the AMC is not able to 
verify the death of the Veteran's second 
wife, attempts to obtain a copy of the 
Veteran's divorce decree terminating his 
second marriage should be made on his 
behalf.  

All attempts to obtain these records 
should be recorded in the claims files.  
If such attempts should be unsuccessful, 
it should be so noted in the claims files 
and the Veteran and his representative 
should be notified of such. 

3.  Thereafter, the RO or the AMC should 
readjudicate the Veteran's claim on 
appeal based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


